Broyles, C. J.
In this case the evidence of the railroad employees (the engineer and fireman of the train that struck and killed the plaintiff’s mule), which showed that they exercised all ordinary and reasonable care and diligence to avoid injuring the mule, was contradicted in several material respects by evidence introduced by the plaintiff. It was therefore a question for the jury to decide whether the presumption of negligence against the defendant, which arose when it was shown that the animal had been killed by the running of one of the defendant’s trains, was rebutted by the evidence adduced; and the court erred in directing a verdict for the defendant.

Judgment reversed.


Luke and Bloodworth, JJ., concur.